UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):October 18, 2007 AUTO UNDERWRITERS OF AMERICA, INC. (Exact name of Registrant as specified in its charter) California 000-11582 94-2915849 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 2670 South White Road, Suite 241 San Jose, CA 95148 (Address of principal executive offices) (Zip Code) (408) 270-3587 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section 3 – Securities and Trading Markets Item 3.01.Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard. Auto Underwriters of America, Inc. (the “Company”), was notified on October 18, 2007, by the OTC Bulletin Board, that the Company’s stock was being removed from trading on the OTC Bulletin Board for failure to file timely financial statements with the SEC pursuant to FINRA Rule 6530(e).As of October 29, 2007, the Company’s stock will be traded under the symbol ADWT.PK on the Pink Sheets. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Auto Underwriters of America, Inc. Date:October 31, 2007 By:/s/Dean Antonis Dean Antonis President and Treasurer
